Citation Nr: 0124758	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  95-38 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a seizure disorder 
rated at 20 percent from December 21, 1994 to July 25, 1995 
and rated at 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  At the time of the August 1995 rating the RO 
granted service connection for a seizure disorder and 
assigned a 10 percent rating effective from December 1, 1994.


FINDING OF FACT

The veteran's seizure disorder was manifested by two major 
seizures on November 11, 1993 and no seizure activity 
thereafter. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
seizure disorder from December 1, 1994 to July 25, 1997 and 
in excess of 10 percent thereafter have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 8914 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the RO has not has the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
implementing regulations.  However, the veteran has been 
effectively informed of the requirements necessary to 
establish his claim in the October 1995 statement of the case 
and the April 2001 supplemental statement of the case.  Also, 
it appears that all relevant records are on file.  The 
veteran did not respond to an April 1999 letter from the RO 
requesting any additional information concerning any relevant 
treatment. 

Also, two VA examinations and hearings were conducted during 
the course of the appeal.  Accordingly, the Board concludes 
that the requirements of VCAA and the implementing 
regulations have been met and the appellant is not prejudiced 
by the decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The service medical records reflect that the veteran was 
hospitalized at a private facility on November 11, 1993 for a 
seizure.  He was later transferred to a military facility.  
At that time the clinical history reflected that he had his 
first seizure on November 11, 1993 at home and unwitnessed.  
He fell and struck his heard.  He then called his wife and 
she witnessed the second spell, which lasted about one minute 
with generalized clonic activity.  Subsequently he was placed 
on Dilantin.  A December 1994 examination indicated that 
emesis accompanied the first seizure and emesis and tongue 
biting accompanied the second seizure.   The remainder of the 
service medical records shows no recurrence of the seizure 
activity.

In August 1995 the RO granted service connection for a 
seizure disorder and assigned a 10 percent rating effective 
from December 1, 1994, the day following his retirement from 
active duty.

The veteran was treated at a VA facility from 1995 to 1997 
for several disorders. These records show no recurrence of 
the seizures.  Of record is a statement from the veteran's 
spouse in which she described the seizure she witnessed on 
November 11, 1993 and the subsequent symptoms and treatment.

A VA examination was conducted on July 26, 1997.  The 
clinical history reflected that the veteran had not 
experienced any seizure activity since the initial episodes.  
He was taking Dilantin.  He reported that he was unable to 
drive for the first year following the seizures but was 
subsequently able to drive without incident.  The pertinent 
diagnosis was clinical seizure episode in 1993, limited.

In April 2001 the RO assigned a 20 percent rating effective 
from December 1, 1994 to July 25, 1997 and 10 percent 
thereafter.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes. 38 C.F.R. § 4.27 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

The RO has assigned disability ratings for the veteran's 
service-connected seizure disorder in conjunction with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 8914.  
Diagnostic Code 8914 provides for the evaluation of 
psychomotor epilepsy.  Psychomotor epilepsy is rated 
according to the general rating formula for seizure disorders 
as either major or minor seizures, depending on the frequency 
and specific manifestations of the seizure activity.  38 
C.F.R. § 4.124a, Diagnostic Code 8914 (2001).

Under this formula, a 10 percent rating is warranted when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  A 20 percent rating is warranted when at least one 
major seizure has occurred in the last two years or when at 
least two minor seizures have occurred in the last six 
months.  A 40 percent disability evaluation is warranted when 
there has been at least one major seizure in the last 6 
months or two in the last year.  A 40 percent rating is also 
warranted for five to eight minor seizures weekly.

To summarize, the veteran's statements describing the 
symptoms associated with his seizure disorder are considered 
competent evidence.  However, these statements must be viewed 
in conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard, the RO assigned a 20 percent rating for the 
seizures from December 1, 1994 to July 25, 1997, the day 
prior to the VA examination.  This 20 percent rating was 
based on the RO's determination that the veteran experienced 
two major seizures on November 11, 1993.  The lay and medical 
evidence shows that there has been no seizure activity since 
November 1993.  Thus, the criteria for a 40 percent rating, 
e.g. at least one major seizure in the last 6 months or two 
in the last year, have not been met.  

Additionally, for the same reasons, the criteria for rating 
in excess of 10 percent subsequent to July 25, 1997 have not 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The current ratings are the highest ratings warranted during 
the appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999) 


ORDER

Entitlement to an increased rating for a seizure disorder 
rated at 20 percent from December 21, 1994 to July 25, 1995 
and rated at 10 percent thereafter is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

